The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims 
By amendment of June 23, 2022, the Applicant filed a Terminal Disclaimer in order to overcome the outstanding double patenting rejection. Therefore, claims 1-22 are currently active in the application and are in condition for allowance.

Terminal Disclaimer
The terminal disclaimer filed on June 23, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,144,160 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The closest reference to Hotelling et al. (US Patent Publication Application 2017/0010746 A1) discloses the method as currently claimed besides showing generating drive sense data based on the specific use of processing module, which is disclosed by the instant invention. The following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claims 1, 12: “A method comprises: providing, by a processing module of a touch screen computing device, a plurality of self capacitance signals to a plurality of drive-sense circuits of the touch screen computing device, wherein each self capacitance signal of the plurality of self capacitance signals includes an oscillating component at a first frequency; providing, by the processing module, a plurality of mutual capacitance signals to a first set of drive-sense circuits of the plurality of drive-sense circuits, wherein each mutual capacitance signal of the plurality of mutual capacitance signals includes an oscillating component at a unique frequency; obtaining, by the processing module, self capacitance data from the plurality of drive-sense circuits, wherein the plurality of drive-sense circuits provides the plurality of self capacitance signals to a plurality of sensors forming a capacitive grid of a touch screen of the touch screen computing device, wherein the plurality of drive-sense circuits detect changes in the plurality of self capacitance signals to produce the self capacitance data, and wherein the detected changes in the plurality of self capacitance signals correspond to self capacitance changes of the plurality of sensors; obtaining, by the processing module, mutual capacitance data from a second set of drive-sense circuits of the plurality of drive-sense circuits, wherein the first set of drive-sense circuits provides the plurality of mutual capacitance signals to a first set of sensors of the plurality of sensors, wherein the second set of drive-sense circuits detect changes in the plurality of mutual capacitance signals to produce the mutual capacitance data, and wherein the changes in the plurality of mutual capacitance signals correspond to mutual capacitance changes between the first and second sets of sensors; generating, by the processing module, capacitance grid data based on the self capacitance data and the mutual capacitance data; determining, by the processing module, a use for the capacitance grid data; determining, by the processing module, data requirements for the capacitance grid data based on the use and properties of the capacitance grid; and when data reduction is enabled: determining, by the processing module, a data reduction scheme based on the data requirements and an output data rate, wherein the data reduction scheme includes one or more of data elimination and data compression; and processing, by the processing module, the capacitance grid data in accordance with the data reduction scheme to produce reduced capacitive grid data.”,  as illustrated at least in Figure 1 and described in paragraphs [0080-0102] of the published instant specification US Patent Publication Application 2022/0027047 A1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is (571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692